64 F.3d 659
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward G. TINSLEY, Plaintiff--Appellant,v.TRW, INCORPORATED;  Equifax Credit Information Services,Defendants--Appellees,andTrans Union Corporation, Defendant.
No. 95-1767.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 27, 1995.Decided:  August 15, 1995.

Edward G. Tinsley, appellant pro se.  Sandy David Baron, Goldstein & Baron, Chartered, College Park, MD;  Thomas Moss Wood, IV, Neuberger, Quinn, Gielen, Rubin & Gibber, P.A., Baltimore, MD, for appellees.
Before ERVIN, Chief Judge, MOTZ, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment to the Defendants in his action alleging "willful negligence" in violation of the Fair Credit Reporting Act, 15 U.S.C.A. Secs. 1681-1681t (West 1982 & Supp.1995).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Tinsley v. TRW, Inc., No. CA-94-1268-PJM (D.Md. Mar. 27, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.